Mohamed v City of Buffalo (2020 NY Slip Op 01804)





Mohamed v City of Buffalo


2020 NY Slip Op 01804


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


353 CA 19-01032

[*1]MOHAMED SAIF MOHAMED, PLAINTIFF-APPELLANT,
vCITY OF BUFFALO, DEFENDANT-RESPONDENT. 


LOTEMPIO P.C. LAW GROUP, BUFFALO (ANDREW GILL OF COUNSEL), FOR PLAINTIFF-APPELLANT.
TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (DAVID M. LEE OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered April 4, 2019. The order granted the motion of defendant for summary judgment and dismissed the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court